Title: From Thomas Jefferson to United States Congress, 17 March 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                         
                        of the United States 
                     
                  
                  I have heretofore communicated to Congress the decrees of the government of France of November 21. 1806. and of Spain of Feb. 19. 1807. with the orders of the British government of January & November 1807.
                  I now transmit a decree of the emperor of France of Dec. 17. 1807. and a Similar decree of the 3d. of January last of his Catholic majesty: with the letter of our Charge des affaires at Madrid, accompanying it. Altho’ the decree of France has not been recieved by official communication, yet the different channels of promulgation throug which the public are possessed of it, with the formal testimony furnished by the government of Spain in their decree, leave us without a doubt that such an one has been issued. these decrees & orders, taken together, want little of amounting to a declaration that every neutral vessel found on the high seas, whatsoever be her cargo, & whatsoever foreign port be that of her departure or destination, shall be deemed lawful prize: and they prove more & more the expediency of retaining our vessels, our seamen, & property within our own harbors, until the dangers to which they are exposed can be removed or lessened.
                  
                     Th: Jefferson 
                     
                     Mar. 17. 1808.
                  
               